Case 1:21-cr-00198-PAB Document 3 Filed 06/14/21 USDC Colorado Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 21-cr-00198-PAB

UNITED STATES OF AMERICA,

       Plaintiff,
v.

1.     KBM GROUP, LLC,

       Defendant.



 JOINT NOTICE OF AGREEMENT AND MOTION FOR DEFERRAL OF PROSECUTION
______________________________________________________________________

       The United States of America, through undersigned counsel, and defendant KBM

Group, LLC (“KBM”), through its undersigned counsel, jointly move the Court for entry of

an order deferring for 30 months all proceedings in this case, and excluding for 30

months the time within which any trial must be commenced upon the charge contained

in the Information filed against the defendant. The parties make this request consistent

with their negotiated Deferred Prosecution Agreement (the “Agreement,” which is

attached as Exhibit 1) and pursuant to Title 18, United States Code, Section 3161(h)(2)

of the Speedy Trial Act. Contemporaneous with this motion, the United States has also

filed for the Court’s consideration a Motion for Alternative Victim Notification.

                                     Legal Background

       A deferred prosecution agreement (DPA) is an agreement between the

government and a defendant, in which the defendant is criminally charged, accepts and

acknowledges responsibility for its actions, and agrees to undertake and complete

certain obligations imposed by the government, such as payment of monetary penalties,

                                              1
Case 1:21-cr-00198-PAB Document 3 Filed 06/14/21 USDC Colorado Page 2 of 8




remediation, compliance, and cooperation with the government’s ongoing investigation.

See, e.g., United States v. HSBC Bank USA, N.A., 863 F.3d 125, 129 (2d Cir. 2017). In

turn, the government agrees to recommend to the court that any prosecution of the

defendant on the filed criminal charge be deferred and eventually dismissed if the

defendant fully complies with its obligations. Id. If the government later determines that

the defendant has breached a DPA, the government may pursue prosecution. Id.

       The parties to a DPA typically recommend deferral of prosecution of a filed

Information through a joint motion to defer the prosecution for the duration of the

agreement. Several recent examples include motions filed in the following cases: Joint

Mot. for Ord. Deferring Further Proceedings and Excluding Time Pursuant to Speedy

Trial Act, ECF No. 24, United States v. Mizrahi-Tefahot Bank, LTD., et al., No. 2:19-cr-

150 (C.D. Cal. Mar. 19, 2019); Mot. for Deferral of Prosecution, ECF No. 4, United

States v. Tower Research Capital LLC, No. 4:19-cr-00819 (S.D. Tex. Nov. 6, 2019);

Joint Mot. for Deferral of Prosecution, ECF No. 5, United States v. Heritage Pharm. Inc.,

No. 2:19-cr-00316 (E.D. Pa. June 11, 2019); Joint Mot. for Approval of Deferred

Prosecution Agreement and Exclusion of Time Under the Speedy Trial Act, ECF No. 3,

United States v. Lumber Liquidators Holdings, Inc., No. 3:19-cr-00052 (E.D. Va. Mar.

12, 2019). Although variously captioned, these motions all request that the respective

courts extend the time for trial under the Speedy Trial Act and suspend all proceedings

until the relevant DPA term expires.

       Although there are few published cases examining the federal judiciary’s role in

approving DPAs, appellate precedents agree that the courts’ specific role is to consider

whether the request for a Speedy Trial Act extension and deferral of proceedings is for



                                            2
Case 1:21-cr-00198-PAB Document 3 Filed 06/14/21 USDC Colorado Page 3 of 8




the purpose of allowing the defendant to exhibit good conduct. United States v. HSBC

Bank USA, N.A., 863 F.3d 125, 129 (2d Cir. 2017) (“Absent unusual circumstances not

present here, a district court's role vis-à-vis a DPA is limited to arraigning the defendant,

granting a speedy trial waiver if the DPA does not represent an improper attempt to

circumvent the speedy trial clock, and adjudicating motions or disputes as they arise.”);

United States v. Fokker Servs. B.V., 818 F.3d 733, 740-747 (D.C. Cir. 2016) (noting the

district court’s decision, which was reversed, was the “first time any federal court ha[d]

denied a joint request by the parties to exclude time pursuant to a DPA”).

        The Speedy Trial Act excludes any time where “prosecution is deferred by the

attorney for the Government pursuant to written agreement with the defendant, with the

approval of the court, for the purpose of allowing the defendant to demonstrate his good

conduct.” 18 U.S.C. 3161(h)(2). The statutory language ties the “approval of the court”

to the purpose of demonstrating good conduct. See Fokker Servs. B.V., 818 F.3d at

741. The court’s limited role in this context is consistent with the broad discretion

prosecutors have to determine whether and when to pursue criminal proceedings. 1 See

e.g., United States v. Batchelder, 442 U.S. 114, 124 (1979).

        A DPA requiring a defendant to cooperate, remediate, and implement

compliance measures meets the standard for a Speedy Trial Act time exclusion, see

HSBC Bank, 863 F.3d at 130; accord United States v. Clem, 422 F. Supp. 3d 1105,

1116 (N.D.W. Va. 2019), and a court may deny a request to exclude time only if it finds

the underlying DPA contains illegal or unethical provisions. See Fokker Servs. B.V.,


1
 As the Supreme Court has stated, “[s]uch factors as the strength of the case, the prosecution’s general
deterrence value, the Government's enforcement priorities, and the case’s relationship to the
Government’s overall enforcement plan are not readily susceptible to the kind of analysis the courts are
competent to undertake.” Wayte v. United States, 470 U.S. 598, 607 (1985).

                                                    3
Case 1:21-cr-00198-PAB Document 3 Filed 06/14/21 USDC Colorado Page 4 of 8




818 F.3d at 747 (citing United States v. Saena Tech Corp., 140 F. Supp. 3d 11, 30

(D.D.C. Oct. 21, 2015)); HSBC Bank, No. 12-CR-763, 2013 WL 3306161, at *7

(E.D.N.Y. July 1, 2013) (rev’d United States v. HSBC Bank USA, N.A., 863 F.3d 125 (2d

Cir. 2017)); see also Clem, 422 F. Supp. 3d at 1116. In conducting this analysis, “‘[t]he

presumption of regularity supports’ . . . prosecutorial decisions and, ‘in the absence of

clear evidence to the contrary, courts presume that [recommending prosecutors] have

properly discharged their official duties.’” United States v. Armstrong, 517 U.S. 456,

464 (1996) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14–15 (1926)).

                                        Argument

       The Agreement, see Exhibit 1, entered into between the United States and KBM

on June 11, 2021, sets forth robust terms that will allow KBM to demonstrate its good

conduct over the 30-month term of the Agreement. The Agreement was reached

following a years-long investigation in which KBM cooperated, and it contains both a

meaningful admission of facts and requirements that KBM continue to cooperate,

remediate, and implement appropriate compliance measures. As a result, the

Agreement amply satisfies the requirements sufficient to support the parties’ joint

request to defer proceedings and exclude time under the Speedy Trial Act for the

duration of the Agreement’s term.

       In particular, the Agreement requires KBM to admit relevant facts and accept

responsibility through a statement of facts to which both KBM and the United States

have agreed. That statement of facts acknowledges the conduct giving rise to this

case. Exhibit 1 (Agreement), Attch. B. This Court recently approved a similar




                                             4
Case 1:21-cr-00198-PAB Document 3 Filed 06/14/21 USDC Colorado Page 5 of 8




agreement between the government and Epsilon Data Management LLC. See United

States v. Epsilon Data Management, No. 21-cr-00006-RM, ECF #2, 11 (D. Colo. 2021).

         The Agreement also notably requires KBM, inter alia, to implement a corporate

compliance program, report on its compliance to the government, cooperate with

ongoing government investigations, and pay victim compensation and penalties totaling

$42,000,000. Agreement ¶¶ 3, 5, 7, 21–23. The victim compensation amount will be

administered by a third-party claim administrator, which will report directly to the United

States, and for which KBM will bear the costs of administration. Id. ¶ 14. Through this

arrangement—and based on significant information analysis performed by KBM and the

United States—many victims of mass-mailing fraud schemes to which KBM licensed

data should receive compensation. Because many of those victims are of advanced

age, the timely provision of compensation under the arrangement is especially

significant.

         In consideration of KBM’s commitments under the Agreement, the United States

agrees to defer prosecution for 30 months and to dismiss the criminal charge with

prejudice at the end of the term, assuming KBM has not breached the Agreement. Id.

¶ 3. The United States retains sole discretion to determine whether KBM has breached

the Agreement, including whether to prosecute or to impose stipulated damages of

$10,000 per day for compliance implementation failures. Id. ¶¶ 26–30. Collectively,

these and other terms of the Agreement will allow for KBM to demonstrate its good

conduct over the term of the Agreement, with significant consequences for a failure to

do so.




                                             5
Case 1:21-cr-00198-PAB Document 3 Filed 06/14/21 USDC Colorado Page 6 of 8




         Wherefore, for the reasons stated herein, the parties jointly request that the

Court:

   (1)    Order that 30 months from the date of this Motion be excluded from the Speedy

          Trial Act to allow the defendant the opportunity to fulfill its obligations under the

          Agreement;

   (2)    Stay all proceedings and deadlines for 30 months from the date of this Motion;

          and

   (3)    Order that the parties file a status report no later than 30 days prior to the

          conclusion of the Agreement, along with any additional reports requested by

          the Court.

         The parties further note they are not seeking a hearing on this matter but are

available at the Court’s convenience should the Court determine that a hearing is

necessary.


         Respectfully submitted this 14th day of June, 2021.



 KBM GROUP, LLC                                 MATTHEW T. KIRSCH
                                                United States Attorney
 By: __/s/ Christopher Davies_____
 Christopher Davies                             By: __/s/ Rebecca Weber_______
 April M. Elliott                               Rebecca Weber
 Joss Berteaud                                  Assistant United States Attorney
 Wilmer Cutler Pickering Hale                   United States Attorney’s Office
 and Dorr LLP                                   1801 California Street, Suite 1600
 1875 Pennsylvania Ave. NW                      Denver, Colorado 80202
 Washington, D.C., 20006                        (303) 454-0332
 (202) 663-6187                                 Rebecca.Weber@usdoj.gov
 Christopher.Davies@wilmerhale.com              Attorney for the United States
 Attorneys for Defendant


                                               6
Case 1:21-cr-00198-PAB Document 3 Filed 06/14/21 USDC Colorado Page 7 of 8




                                     GUSTAV W. EYLER
                                     Director

                                     JOHN BURKE
                                     Assistant Director
                                     Consumer Protection Branch
                                     U.S. Department of Justice

                                     By: _/s/_J. Matt Williams________
                                     J. Matt Williams
                                     Trial Attorney
                                     Consumer Protection Branch
                                     U.S. Department of Justice
                                     450 5th Street, NW, Suite 6400
                                     Washington, DC 20530
                                     (202) 532-4521
                                     Joseph.M.Williams@usdoj.gov
                                     Attorney for the United States




                                    7
Case 1:21-cr-00198-PAB Document 3 Filed 06/14/21 USDC Colorado Page 8 of 8




                               CERTIFICATE OF SERVICE

         I hereby certify that on June 14, 2021, I electronically filed the foregoing JOINT
NOTICE OF AGREEMENT AND MOTION FOR DEFERRAL OF PROSECUTION with
the Clerk of the Court using the CM/ECF system which will send notification of such
filing to all parties of record.


                                          /s/ Rebecca Weber
                                          REBECCA WEBER
                                          Assistant United States Attorney




                                             8
